DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 16-20 of claim 1 recite the step “to adjust the applied voltage to a voltage substantially equal to a specific upper limit voltage… by applying a voltage equal to or lower than the specific upper limit voltage.” It is unclear how a voltage can be adjusted to be equal to an upper limit voltage while also lower than the upper limit voltage. For purposes of examination, since the upper limit voltage is not defined, the recitation will be interpreted as applying any voltage from 0V to the maximum possible voltage.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0211233 A1 to Watanabe et al. (Watanabe).
In reference to claims 1, 3 and 4, Watanabe discloses an abnormality detection apparatus for an electrically heated catalyst comprising; an electrically heated catalyst (15; Fig. 1) provided in an exhaust passage of an internal combustion engine, including an exhaust gas purification catalyst and a heating element that generates heat when supplied with electrical power, the electrical resistance of the heating element being larger when its temperature is low than when it is high (inherent property of a heating element); and a controller (30) including at least one processor, the controller configured to: adjust an applied voltage (claim 3; par. 0042) defined as a voltage applied to the electrically heated catalyst in such a way as to make the electrical power as the product of the applied voltage and a catalyst current defined as the electrical current flowing through the electrically heated catalyst per unit time equal to a target electrical power to be supplied to the electrically heated catalyst (S106; Fig. 2A, par. 0036) and to adjust the applied voltage to a voltage substantially equal to a specific upper limit voltage when the electrical power that can be supplied to the electrically heated catalyst by applying a voltage equal to or lower than the specific upper limit voltage is lower than the target electrical power; calculate an actually supplied electrical energy defined as the integrated value of the electrical power actually supplied to the electrically heated catalyst over a specific period from the time when the application of the applied voltage to the electrically heated catalyst by the controller is started to a specific time; calculate a target electrical energy defined as the integrated value of the target electrical power over the specific period (“EHC integrated energization electric power amount”; par. 0037); and detect an abnormality of the electrically heated catalyst on the basis of the target value compared with the actual value calculated by the controller, wherein the specific time is a time after the time when the application of the applied voltage to the electrically heated catalyst by the controller is started and before or simultaneous with the time when the actually supplied electrical power substantially reaches the target electrical power (par. 0036), but fails to explicitly disclose an accomplishment ratio parameter – Watanabe only discloses a comparison of two values. However, since applicant has not disclosed that the calculation of an intermediate value (the “accomplishment ratio parameter”) in order to compare the target and actual values solves any stated problem or does anything more than provide predictable results and it appears that Watanabe would function equally well regardless of the mathematical manipulation used to compare the two values, it would have been a mere matter of obvious design choice to one skilled in the art to have selected the mathematical operation of determining a ratio in order to provide predictable results.
In reference to claim 2, Watanabe teaches an abnormality detection apparatus for an electrically heated catalyst according to claim 1, wherein the specific time is a time when the actual electrical power substantially reaches the target electrical power after the application of the applied voltage to the electrically heated catalyst by the controller is started (par. 0036).
Double Patenting
Claim 1 of this application is patentably indistinct from claims 5 and 6 of Application No. 16/744,883, claims 2 and 4 of 16/744,184 and claims 2 and 3 of 16/744,180. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2013/0298535 A1, US 6,185,931 B1, US 5,758,492 A and US 5,555,725 A each disclose heater diagnostics that utilize a comparison of a target vs. actual values to determine abnormalities in the heater.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746 
01 July 2021